                                                                                Case 2:20-cv-00084-JAD-EJY Document 148
                                                                                                                    138 Filed 03/02/21
                                                                                                                              02/26/21 Page 1 of 4



                                                                            1   MARTIN J. KRAVITZ, ESQ.
                                                                                Nevada Bar No. 83
                                                                            2   L. RENEE GREEN, ESQ.
                                                                                Nevada Bar. No. 12755
                                                                            3   MICHAEL R. ESPOSITO, ESQ.
                                                                                Nevada Bar. No. 13482
                                                                            4   KRAVITZ SCHNITZER JOHNSON
                                                                                WATSON & ZEPPENFELD, CHTD.
                                                                            5   8985 So. Eastern Avenue, Suite 200
                                                                                Las Vegas, Nevada 89123
                                                                            6   Telephone:     (702) 362-6666
                                                                                Facsimile:     (702) 362-2203
                                                                            7   Attorneys for Plaintiff,
                                                                                State Farm Mutual Automobile
                                                                            8   Insurance Company
                                                                                                           UNITED STATES DISTRICT COURT
                                                                            9
                                                                                                                   DISTRICT OF NEVADA
                                                                           10

                                                                           11

                                                                           12
WATSON & ZEPPENFELD, CHTD.
KRAVITZ,SCHNITZER JOHNSON




                                                                                STATE FARM MUTUAL AUTOMOBILE                  Case No.: 2:20-CV-00084-JAD-EJY
                                         8985 S. Eastern Ave., Suite 200




                                                                           13   INSURANCE COMPANY, a corporation;
                                           Las Vegas, Nevada 89123




                                                                           14                          Plaintiff              STIPULATION AND ORDER TO
                                                                                v.                                            DISMISS DEFENDANT, JOSEPH
                             Attorneys




                                                                           15
                                                                                                                              DARRAGH. WITH PREJUDICE
                                                                                TUYET BUI, an individual; RICARDO
                                                                           16
                                                                                STRAHLE, an individual; PERPETUAL
                                                                           17   CHIROPRACTIC PHYSICIANS OF
                                                                                NEVADA, P.C., a Nevada professional
                                                                           18   corporation; HENRY WANG, M.D., an                       ECF No. 138
                                                                                individual; SMITH’S FOOD AND DRUG
                                                                           19   CENTERS, INC., a corporation;
                                                                                SIMONMED IMAGING, INC., a
                                                                           20
                                                                                corporation.; DESERT ORTHOPAEDIC
                                                                           21   CENTER, LTD., a professional corporation;
                                                                                LAS VEGAS SURGERY CENTER, LLC, a
                                                                           22   limited liability company dba RED ROCK
                                                                                SURGERY CENTER; DAVID MALITZ, an
                                                                           23   individual; YEN CHIROPRACTIC, LLC, a
                                                                                limited liability company; DANIEL D. YEN,
                                                                           24
                                                                                an individual; SONNY HO, D.C., an
                                                                           25   individual; HENRY WANG, MD, INC, a
                                                                                Nevada corporation; JOSEPH KAVANAGH,
                                                                           26   M.D., an individual; THOMAS DUNN, M.D.,
                                                                                an individual; BRIAN LE, D.O., an
                                                                           27   individual;
                                                                           28
                                                                                         Case 2:20-cv-00084-JAD-EJY Document 148
                                                                                                                             138 Filed 03/02/21
                                                                                                                                       02/26/21 Page 2 of 4



                                                                                     1   BRIAN LE D.O. P.C., a Nevada professional
                                                                                         corporation, d/b/a LAS VEGAS SPINE AND
                                                                                     2   PAIN CENTER; MICHAEL McKENNA,
                                                                                         M.D., an individual; MICHAEL McKENNA,
                                                                                     3   M.D. PROFESSIONAL CORPORATION, a
                                                                                     4   Nevada professional corporation, d/b/a
                                                                                         McKENNA, RUGGEROLI AND HELMI
                                                                                     5   PAIN SPECIALISTS; DAVID McELVANY,
                                                                                         D.C., an individual; JML SURGICAL
                                                                                     6   CENTER, LLC, a Nevada limited liability
                                                                                         company; JOSEPH DARRAGH, an individual;
                                                                                     7
                                                                                         NGAN VAN LE, an individual; NICOLAS M.
                                                                                     8   BUI, LTD., a domestic professional LLC;
                                                                                         NICOLAS BUI, an individual; JML
                                                                                     9   HOLDINGS, LLC, a Nevada limited liability
                                                                                         company; AD VITAM AUT CULPAM
                                                                                    10   TRUST; GIANG THANH THAI, an individual
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                    11                             Defendants.
                                                  8985 S. Eastern Ave., Suite 200




                                                                                    12
                                                    Las Vegas, Nevada 89123




                                                                                                IT IS HEREBY STIPULATED AND AGREED, by and between the parties that have
                                                                                    13
                                                                                         appeared in this matter, which include Plaintiff, State Farm Mutual Automobile Insurance
                                      Attorneys




                                                                                    14
                                                                                         Company, by and through its attorneys of record, KRAVITZ, SCHNITZER & JOHNSON,
                                                                                    15
                                                                                         CHTD., Defendants, Perpetual Chiropractic Physicians of Nevada, P.C. by and through its
                                                                                    16
                                                                                         attorneys of record, RICHARD HARRIS LAW FIRM, Defendants, Ricardo Strahle, Nicolas Bui,
                                                                                    17
                                                                                         and Nicolas M. Bui, Ltd., by and through their attorneys of record, NICOLAS M. BUI, LTD.,
                                                                                    18
                                                                                         and Brian Le, D.O. and Brian Le, D.O. P.C., by and through their attorneys of record, AKARI
                                                                                    19
                                                                                         LAW FIRM, and JML SURGICAL CENTER, LLC, by and through its attorneys of record,
                                                                                    20
                                                                                         GARG GOLDEN LAW FIRM, that the above-entitled matter be dismissed with prejudice as to
                                                                                    21
                                                                                         Defendant, JOSEPH DARRAGH ONLY, with each party to bear their own attorney’s fees,
                                                                                    22
                                                                                                DATED this 26th day of February, 2021.
                                                                                    23
                                                                                                                                         /s/ L. Renee Green
                                                                                    24                                                   MARTIN J. KRAVITZ, ESQ.
                                                                                    25                                                   Nevada Bar No. 83
                                                                                                                                         L. RENEE GREEN, ESQ.
                                                                                    26                                                   Nevada Bar No. 12755
                                                                                                                                         KRAVITZ SCHNITZER JOHNSON
                                                                                    27                                                   WATSON & ZEPPENFELD, CHTD.
                                                                                                                                         Attorneys for Plaintiff
                                                                                    28

                                                                                                                                  Page 2 of 4
                                                                                         Case 2:20-cv-00084-JAD-EJY Document 148
                                                                                                                             138 Filed 03/02/21
                                                                                                                                       02/26/21 Page 3 of 4



                                                                                     1         DATED this 26th day of February, 2021.

                                                                                     2                                                    RICHARD HARRIS LAW FIRM

                                                                                     3
                                                                                                                                          /s/ Kristina Weller
                                                                                     4                                                    Kristina Weller, Esq.
                                                                                     5                                                    Nevada Bar No. 7975
                                                                                                                                          801 South Fourth Street
                                                                                     6                                                    Las Vegas, NV 89101
                                                                                                                                          Attorneys for Defendant,
                                                                                     7                                                    Perpetual Chiropractic Physicians of
                                                                                                                                          Nevada, P.C. and Sonny Ho, D.C.
                                                                                     8
                                                                                     9         DATED this 26th day of February, 2021.

                                                                                    10                                                    NICHOLAS M. BUI, LTD.
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                    11
                                                                                                                                          /s/ Nicholas M. Bui
                                                  8985 S. Eastern Ave., Suite 200




                                                                                    12
                                                                                                                                          Nicholas M. Bui, Esq.
                                                    Las Vegas, Nevada 89123




                                                                                    13                                                    Nevada Bar No. 12709
                                                                                                                                          812 South 6th Street
                                      Attorneys




                                                                                    14                                                    Las Vegas, NV 89101
                                                                                                                                          Attorneys for Defendants
                                                                                    15                                                    Ricardo Strahle, Nicolas Bui, and Nicolas
                                                                                                                                          M. Bui, Ltd.
                                                                                    16

                                                                                    17         DATED this 26th day of February, 2021.

                                                                                    18                                                    AKARI LAW FIRM
                                                                                    19

                                                                                    20                                                    /s/ Sean J. Akari
                                                                                                                                          Sean J. Akari, Esq.
                                                                                    21                                                    Nevada Bar No. 13300
                                                                                                                                          8675 Royal Dutch Court
                                                                                    22                                                    Las Vegas, Nevada 89148
                                                                                                                                          Telephone: (702) 355-8599
                                                                                    23                                                    Facsimile: (702) 757-2167
                                                                                    24                                                    Email: Sean@akarilaw.com
                                                                                                                                          Attorney for Defendants Brian Le, D.O. and
                                                                                    25                                                    Brian Le, D.O. P.C.

                                                                                    26
                                                                                         ///
                                                                                    27

                                                                                    28   ///

                                                                                                                                 Page 3 of 4
                                                                                         Case 2:20-cv-00084-JAD-EJY Document 148
                                                                                                                             138 Filed 03/02/21
                                                                                                                                       02/26/21 Page 4 of 4



                                                                                     1          DATED this 26th day of February, 2021.

                                                                                     2                                                          GARG GOLDEN LAW FIRM
                                                                                     3

                                                                                     4                                                          /s/ Charles J. Lee
                                                                                                                                                PUNEET K. GARG, ESQ.
                                                                                     5                                                          Nevada Bar No. 9811
                                                                                                                                                CHARLES J. LEE, ESQ.
                                                                                     6                                                          Nevada Bar No. 13523
                                                                                                                                                3145 Saint Rose Parkway, Suite #230
                                                                                     7
                                                                                                                                                Henderson, Nevada 89052
                                                                                     8                                                          Tel: (702) 850-0202
                                                                                                                                                Fax: (702) 850-0204
                                                                                     9                                                          Email: pgarg@garggolden.com
                                                                                                                                                Email: clee@garggolden.com
                                                                                    10                                                          Counsel for JML Surgical Center, LLC
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                    11
                                                                                                                                       ORDER
                                                  8985 S. Eastern Ave., Suite 200




                                                                                    12
                                                    Las Vegas, Nevada 89123




                                                                                    13
                                                                                                IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above entitled
                                      Attorneys




                                                                                    14
                                                                                         matter be dismissed with prejudice as to Defendant, JOSEPH DARRAGH ONLY, with each
                                                                                    15
                                                                                         party to bear its own attorney’s fees, costs and interest.
                                                                                    16
                                                                                                           2nd day
                                                                                                DATED this 26th day of
                                                                                                                    of February,
                                                                                                                       March, 2021
                                                                                                                                 2021.
                                                                                    17
                                                                                                                                                ___________________________________
                                                                                    18                                                          U.S. DISTRICT JUDGE
                                                                                    19

                                                                                    20
                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26
                                                                                    27

                                                                                    28

                                                                                                                                      Page 4 of 4
